Exhibit 10.2

 

SECOND AMENDED AND RESTATED ADVISORY AGREEMENT
BETWEEN
GREENBACKER RENEWABLE ENERGY COMPANY LLC
GREENBACKER RENEWABLE ENERGY CORPORATION
AND
GREENBACKER CAPITAL MANAGEMENT LLC

 

THIS SECOND AMENDED AND RESTATED ADVISORY AGREEMENT (the “Agreement”) made as of
the 6th day of March, 2020, by and between GREENBACKER RENEWABLE ENERGY COMPANY
LLC, a Delaware limited liability company (the “Company”), GREENBACKER RENEWABLE
ENERGY CORPORATION, a Maryland corporation (the “Operating Corp.”), and
GREENBACKER CAPITAL MANAGEMENT LLC, a Delaware limited liability company (the
“Advisor”).

 

WHEREAS, the Company is an externally managed energy company that intends to
acquire and manage income-generating renewable energy and energy efficiency and
sustainable development projects and other energy-related businesses
(collectively, the “Target Assets”) as well as finance the construction and/or
operation of the Target Assets; and

 

WHEREAS, the Advisor is a renewable energy, energy efficiency and sustainability
related project acquisition, consulting and development company that intends to
register as an investment adviser under the Investment Advisers Act of 1940, as
amended (the “Advisers Act”); and

 

WHEREAS, the Company and the Advisor entered into the Advisory Agreement, dated
August 7, 2013 (the “Advisory Agreement”) to retain the Advisor to furnish
advisory and management services to the Company and its subsidiaries on the
terms and conditions therein and the Company and the Advisor entered into the
Amended and Restate Advisory Agreement, dated October 9, 2013 (the “Amended and
Restated Advisory Agreement”); and

 

WHEREAS, the Company and the Advisor wish to amend and restate the Amended and
Restated Advisory Agreement in its entirety by entering into this Second Amended
and Restated Advisory Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1. Duties of the Advisor.

 

(a) Retention of Advisor. The Company hereby employs the Advisor to act as the
advisor to the Company and its subsidiaries and to manage the day-to-day
operations of the Company and its subsidiaries, subject at all times to the
supervision of the Board of Directors of the Company (the “Board”), for the
period and upon the terms herein set forth:

 

(i) in accordance with the investment objectives, policies and restrictions that
are set forth in the Company’s Registration Statement on Form S-1 (File No.
333-178786-01) filed with the Securities and Exchange Commission (the “SEC”), as
amended from time to time (the “Registration Statement”); and

 

(ii) during the term of this Agreement in accordance with all other applicable
federal and state laws, rules and regulations, and the Company’s certificate of
formation and limited liability company agreement (the “LLC Agreement”), in each
case as amended from time to time.

 

(b) Responsibilities of Advisor. Without limiting the generality of the
foregoing, the Advisor shall, during the term and subject to the provisions of
this Agreement:

 

(i) determine the composition of the portfolio of the Company, the nature and
timing of the changes therein and the manner of implementing such changes;

 

(ii) identify, evaluate and negotiate the structure of the investments made by
the Company;

 

1

 

 

(iii) close and monitor the Company’s investments;

 

(iv) perform due diligence on prospective projects; and

 

(v) assist in the preparation of reports to members.

 

(c) Power and Authority. To facilitate the Advisor’s performance of these
undertakings, but subject to the restrictions contained herein, the Company and
its subsidiaries hereby delegate to the Advisor, and the Advisor hereby accepts,
the power and authority on behalf of the Company and its subsidiaries to
effectuate its investment decisions for the Company, including the execution and
delivery of all documents relating to the Company’s investments. In the event
that the Company determines to acquire debt financing, the Advisor shall arrange
for such financing on the Company’s behalf, subject to the oversight and
approval of the Board.

 

(d) Acceptance of Employment. The Advisor hereby accepts such employment and
agrees during the term hereof to render the services described herein for the
compensation provided herein, subject to the limitations contained herein.

 

(e) Subadvisors. The Advisor is hereby authorized to enter into one or more
subadvisory agreements with other advisors with expertise in the Target Assets
(each, a “Subadvisor”) pursuant to which the Advisor may obtain the services of
the Subadvisor(s) to assist the Advisor in fulfilling its responsibilities
hereunder. Specifically, the Advisor may retain a Subadvisor to recommend
specific Target Assets or other investments based upon the Company’s investment
objectives, policies and restrictions, and work, along with the Advisor, in
sourcing, structuring, negotiating, arranging or effecting the acquisition or
disposition of such Target Assets and investments and monitoring investments on
behalf of the Company, subject to the oversight of the Advisor and the Company.

 

(i) The Advisor shall monitor any Subadvisor to ensure that material information
discussed by management of any such Subadvisor is communicated to the Board, as
appropriate.

 

(ii) compensation payable to any Subadvisor.

 

(iii) Any Subadvisor shall be subject to the same fiduciary duties imposed on
the Advisor pursuant to this Agreement and the Advisers Act, as well as other
applicable federal and state law.

 

(f) Independent Contractor Status. The Advisor shall, for all purposes herein
provided, be deemed to be an independent contractor and, except as expressly
provided or authorized herein, shall have no authority to act for or represent
the Company in any way or otherwise be deemed an agent of the Company.

 

(g) Record Retention. Subject to review by and the overall control of the Board,
the Advisor shall maintain all books and records with respect to the Company’s
transactions and shall render to the Board such periodic and special reports as
the Board may reasonably request or as may be required under applicable federal
and state law, and shall make such records available for inspection by the Board
and its authorized agents, at any time and from time to time during normal
business hours. The Advisor agrees that all records that it maintains for the
Company are the property of the Company and shall surrender promptly to the
Company any such records upon the Company’s request and upon termination of this
Agreement pursuant to Section 9, provided that the Advisor may retain a copy of
such records.

 

The following provisions in this Section 1 shall apply for only so long as the
Shares (as defined herein) of the Company are not listed on a national
securities exchange.

 

(h) Administrator. The Advisor shall, upon request by an official or agency
administering the securities laws of a state, province, or commonwealth (a
“State Administrator”), submit to such State Administrator the reports and
statements required to be distributed to members of the Company pursuant to this
Agreement, the Registration Statement and applicable federal and state law.

 

2

 

 

(i) Fiduciary Duty. It is acknowledged that the Advisor shall have a fiduciary
responsibility for the safekeeping and use of all funds and assets of the
Company, whether or not in the Advisor’s immediate possession or control. The
Advisor shall not employ, or permit another to employ, such funds or assets in
any manner except for the exclusive benefit of the Company. The Advisor shall
not, by entry into an agreement with any member of the Company or otherwise,
contract away the fiduciary obligation owed to the Company and the members of
the Company under common law.

 

2. Company’s Responsibilities and Expenses Payable by the Company.

 

(a) Costs. Subject to the limitations on reimbursement of the Advisor as set
forth in Section 2(b) below, the Company, either directly or through
reimbursement to the Advisor, shall bear all other costs and expenses of its
operations and transactions, including (without limitation) fees and expenses
relating to: expenses deemed to be “organization and offering expenses” of the
Company for purposes of Conduct Rule 2310(a)(12) of the Financial Industry
Regulatory Authority (for purposes of this Agreement, such expenses, exclusive
of commissions, the dealer manager fee, the distribution fee and any discounts,
are hereinafter referred to as “Organization and Offering Expenses”); the
investigation and monitoring of the Company’s investments; any cost incurred in
connection with the Advisor’s valuation methodologies; effecting sales and
repurchases of the Company’s limited liability company interests (“Shares”) and
other securities; the Base Management Fee (as defined in Section 3(a) hereof)
and any incentive allocation and distribution payable pursuant to the LLC
Agreement; administration fees payable under the administration agreement (the
“Administration Agreement”) between the Company and Greenbacker Administration,
LLC (the “Administrator”), the Company’s administrator; fees payable to third
parties relating to, or associated with, making investments and valuing
investments (including third-party valuation firms, and fees and expenses
associated with performing due diligence reviews of prospective investments),
transfer agent and custodial fees, fees and expenses associated with marketing
efforts (including attendance at investment conferences and similar events);
federal and state registration fees; any exchange listing fees; federal, state
and local taxes; independent directors’ fees and expenses; brokerage commissions
for the Company’s investments; costs of proxy statements, members’ reports and
notices; fees and expenses associated with independent audits and outside legal
costs, including compliance with the Sarbanes-Oxley Act of 2002; costs
associated with the Company’s reporting and compliance obligations under
applicable federal and state securities law; fidelity bond, directors and
officers/errors and omissions liability insurance and other insurance premiums;
direct costs such as printing, mailing, long distance telephone, and staff; all
other expenses incurred by the Advisor in performing its obligations subject to
the limitations included in this Agreement; and all other expenses incurred by
either the Administrator or the Company in connection with administering the
Company’s business, including payments for the administrative services provided
under the Administration Agreement based upon the Company’s allocable portion
(subject to the review and approval of the Board) of the Administrator’s
overhead in performing its obligations under the Administration Agreement.

 

Notwithstanding the foregoing, the Company shall reimburse the Advisor for
Organization and Offering Expenses it may incur on the Company’s behalf but only
to the extent that the reimbursement would not cause the selling commissions,
the dealer manager fees, the distribution fees and the Organization and Offering
Expenses borne by the Company to exceed 15.0% of gross proceeds from the
Company’s offering of Shares (the “Offering”) pursuant to the Registration
Statement as of the date of the reimbursement.

 

The following provisions in this Section 2(b) shall apply for only so long as
the Shares of the Company are not listed on a national securities exchange.

 

(b) Limitations on Reimbursement of Expenses. In addition to the compensation
paid to the Advisor pursuant to Section 3, the Company shall reimburse the
Advisor for all expenses of the Company incurred by the Advisor as well as the
actual cost of goods and services used for or by the Company and obtained from
entities not affiliated with the Advisor. No reimbursement shall be permitted
for services for which the Advisor is entitled to compensation by way of a
separate fee. Excluded from the allowable reimbursement shall be:

 

(i) rent or depreciation, utilities, capital equipment, and other administrative
items of the Advisor; and

 

(ii) salaries, fringe benefits and other administrative items incurred or
allocated to any executive officer or board member of the Advisor (or any
individual performing such services) or a holder of 10% or greater equity
interest in the Advisor (or any person having the power to direct or cause the
direction of the Advisor, whether by ownership of voting securities, by contract
or otherwise).

 

3

 

 

(c) Periodic Reimbursement. Expenses incurred by the Advisor on behalf of the
Company and payable pursuant to this Section 2 shall be reimbursed no less than
monthly to the Advisor. The Advisor shall prepare a statement documenting the
expenses of the Company and the calculation of the reimbursement and shall
deliver such statement to the Company prior to full reimbursement. The Advisor
may elect, in its sole discretion, to defer or waive all or a portion of such
reimbursement. Any portion of such deferred reimbursement not taken as to any
period shall be deferred without interest and may be taken by the Advisor in any
other period prior to the occurrence of a Liquidity Event (as such term is
defined in the LLC Agreement) as the Advisor may determine in its sole
discretion.

 

3. Compensation of the Advisor. During the Initial Term and any Renewal Term
(each as defined in Section 9(a) hereof), the Company shall pay or cause to be
paid a base management fee (“Base Management Fee”) as hereinafter set forth. The
Advisor may elect, in its sole discretion, to defer or waive all or a portion of
the Base Management Fee. Any portion of a deferred Base Management Fee not taken
as to any period shall be deferred without interest and may be taken by the
Advisor in any other period prior to the occurrence of a Liquidity Event (as
such term is defined in the LLC Agreement) as the Advisor may determine in its
sole discretion.

 

(a) Base Management Fee. The Base Management Fee shall be calculated at an
annual rate 2.00% of the Company’s average gross assets. The Base Management Fee
shall be payable periodically in arrears; provided, that the Base Management Fee
shall be payable at least monthly but not more frequently than weekly. The Base
Management Fee for a period shall be calculated based on the average value of
the Company’s gross assets at the end of each day during such period. The Base
Management Fee for any partial month shall be appropriately pro-rated based upon
the number of days services are performed under this contract.

 

4. Covenants of the Advisor.

 

(a) Advisor Status. The Advisor covenants that it will register as an investment
adviser under the Advisers Act no later than it is required to do so pursuant to
the Advisers Act and will maintain such registration. The Advisor agrees that
its activities will at all times be in compliance in all material respects with
all applicable federal and state laws governing its operations and investments.

 

(b) Reports to State Administrators. The Advisor shall, upon written request of
any State Administrator, submit any of the reports and statements to be prepared
and distributed by it pursuant to this Section 4 to such State Administrator.

 

(c) Reserves. In performing its duties hereunder, the Advisor shall cause the
Company to provide for adequate reserves for normal replacements and
contingencies (but not for payment of fees payable to the Advisor hereunder) by
causing the Company to retain a reasonable percentage of proceeds from offerings
and revenues.

 

(d) Recommendations Regarding Reviews. From time to time and not less than
quarterly, the Advisor must review the Company’s accounts to determine whether
cash distributions are appropriate.

 

(e) Temporary Investments. The Advisor shall, in its sole discretion,
temporarily place proceeds from offerings by the Company into short term, highly
liquid investments which may include obligations of, or obligations guaranteed
by, the U.S. government or bank money-market accounts or certificates of deposit
of national or state banks that have deposits insured by the Federal Deposit
Insurance Corporation (including certificates of deposit of any bank acting as a
depository or custodian for any such funds) that can be readily sold, with
appropriate safety of principal.

 

5. Limitations on Front End Fees.

 

The following provisions in this Section 5 shall apply for only so long as the
shares of the Company are not listed on a national securities exchange.

 

(a) Limitations on Front End Fees. Notwithstanding anything herein to the
contrary:

 

(i) All fees and expenses paid by any party for any services rendered to
organize the Company and to acquire assets for the Company (“Front End Fees”)
shall be reasonable and shall not exceed 18% of the gross offering proceeds,
regardless of the source of payment. Any reimbursement to the Advisor or any
other person for deferred organizational and offering expenses, including any
interest thereon, if any, will be included within this 18% limitation.

 

4

 

 

(ii) The Advisor shall commit at least eighty-two percent (82%) of the gross
offering proceeds towards the investment or reinvestment of assets and reserves
as set forth in Section 4(c) above on behalf of the Company. The remaining
proceeds may be used to pay Front End Fees.

 

6. Other Activities of the Advisor. The services of the Advisor to the Company
are not exclusive, and, subject to the Code of Business Conduct and Ethics of
the Company, including the conflicts of interest policy included therein, the
Advisor may engage in any other business or render the same, similar or
different services to others including, without limitation, businesses that may
directly or indirectly compete with us, so long as its services to the Company
hereunder are not impaired thereby, and, subject to the Code of Business Conduct
and Ethics of the Company, including the conflicts of interest policy included
therein, nothing in this Agreement shall limit or restrict the right of any
manager, partner, member (including its members and the owners of its members),
officer or employee of the Advisor to engage in any other business or to devote
his or her time and attention in part to any other business, whether of a
similar or dissimilar nature, or to receive any fees or compensation in
connection therewith (including fees for serving as a director of, or providing
consulting services to, one or more of the Company’s portfolio companies,
subject to applicable law); provided, however, that the Advisor shall notify the
Company prior to being engaged to serve as an advisor to a fund or another
company that has a similar investment strategy to the Company’s investment
strategy. The Advisor assumes no responsibility under this Agreement other than
to render the services called for hereunder. It is understood that directors,
officers, employees and members of the Company are or may become interested in
the Advisor and its affiliates, as directors, officers, employees, partners,
members, managers or otherwise, and that the Advisor and its directors,
officers, employees, partners, stockholders, members and managers, and the
Advisor’s affiliates are or may become similarly interested in the Company
and/or its subsidiaries as members or otherwise.

 

7. Responsibility of Dual Directors, Officers and/or Employees. If any person
who is a manager, partner, member, officer or employee of the Advisor is or
becomes a director, officer and/or employee of the Company and/or its
subsidiaries and acts as such in any business of the Company and/or its
subsidiaries, then such manager, partner, member, officer and/or employee of the
Advisor shall be deemed to be acting in such capacity solely for the Company
and/or its subsidiaries, and not as a manager, partner, member, officer or
employee of the Advisor or under the control or direction of the Advisor, even
if paid by the Advisor.

 

8. Indemnification.

 

(a) Indemnification. The Advisor (and its officers, managers, partners, members,
agents, employees, controlling persons and any other person or entity affiliated
with the Advisor, including without limitation the Administrator, and any person
providing subadvisory services to the Advisor) shall not be liable to the
Company or any of its subsidiaries, to the Board, or the Company’s or any
subsidiary’s members, stockholders or partners for any action taken or omitted
to be taken by the Advisor in connection with the performance of any of its
duties or obligations under this Agreement or otherwise as an investment adviser
of the Company, concerning loss resulting from a breach of fiduciary duty (as
the same is finally determined by judicial proceedings) with respect to the
receipt of compensation for services, and the Company and its subsidiaries shall
indemnify, defend and protect the Advisor (and its officers, managers, partners,
members, agents, employees, controlling persons and any other person or entity
affiliated with the Advisor, including without limitation the Administrator, and
any person providing subadvisory services to the Advisor, each of whom shall be
deemed a third party beneficiary hereof) (collectively, the “Indemnified
Parties”) and hold them harmless from and against all damages, liabilities,
costs and expenses (including reasonable attorneys’ fees and amounts reasonably
paid in settlement) incurred by the Indemnified Parties in or by reason of any
pending, threatened or completed action, suit, investigation or other proceeding
(including an action or suit by or in the right of the Company or its security
holders) arising out of or otherwise based upon the performance of any of the
Advisor’s duties or obligations under this Agreement or otherwise as an
investment adviser of the Company. Notwithstanding the preceding sentence of
this paragraph to the contrary, nothing contained herein shall protect or be
deemed to protect the Indemnified Parties against or entitle or be deemed to
entitle the Indemnified Parties to indemnification in respect of, any liability
to the Company or any of its subsidiaries, to the Board, or the Company’s or any
subsidiary’s members, stockholders or partners to which the Indemnified Parties
would otherwise be subject by reason of willful misfeasance, bad faith or
negligence in the performance of the Advisor’s duties or by reason of the
reckless disregard of the Advisor’s duties and obligations under this Agreement.

 

5

 

 

The following provisions in this Section 8 shall apply for only so long as the
Shares of the Company are not listed on a national securities exchange.

 

(b) Limitations on Indemnification. Notwithstanding Section 8(a) to the
contrary, the Company and its subsidiaries shall not provide for indemnification
of the Indemnified Parties for any liability or loss suffered by the Indemnified
Parties, nor shall the Company or its subsidiaries provide that any of the
Indemnified Parties be held harmless for any loss or liability suffered by the
Company and its subsidiaries, unless all of the following conditions are met:

 

(i) the Indemnified Party has determined, in good faith, that the course of
conduct which caused the loss or liability was in the best interests of the
Company and its subsidiaries;

 

(ii) the Indemnified Party was acting on behalf of or performing services for
the Company and its subsidiaries;

 

(iii) such liability or loss was not the result of negligence or misconduct by
the Indemnified Party; and

 

(iv) such indemnification or agreement to hold harmless is recoverable only out
of the Company’s net assets and not from members.

 

Furthermore, the Indemnified Party shall not be indemnified for any losses,
liabilities or expenses arising from or out of an alleged violation of federal
or state securities laws unless one or more of the following conditions are met:

 

(i) there has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the particular indemnitee;

 

(ii) such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the particular indemnitee; or

 

(iii) a court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and related costs should be made, and the court of law considering the request
for indemnification has been advised of the position of the SEC and the
published position of any state securities regulatory authority in which
securities of the Company were offered or sold as to indemnification for
violations of securities laws.

 

(c) Advancement of Funds. The Company shall be permitted to advance funds to the
Indemnified Party for legal expenses and other costs incurred as a result of any
legal action for which indemnification is being sought only if all of the
following conditions are met:

 

(i) The legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company; and

 

(ii) The Indemnified Party undertakes to repay the advanced funds to the
Company, together with the applicable legal rate of interest thereon, in cases
in which the Indemnified Party is not found to be entitled to indemnification.

 

9. Effectiveness, Duration and Termination of Agreement.

 

(a) Term and Effectiveness. This Agreement shall become effective as of the date
that the Company meets the minimum offering requirement, as such term is defined
in the prospectus contained in the Registration Statement as declared effective
by the SEC, and shall remain in effect for one year (the “Initial Term”), and
thereafter shall continue automatically for successive annual periods (a
“Renewal Term”), provided that such continuance is specifically approved at
least annually by the vote of a majority of the Company’s independent directors.

 

6

 

 

(b) Termination. This Agreement may be terminated at any time, without the
payment of any penalty, (a) by the Company upon 60 days’ written notice to the
Advisor, by the vote of the Company’s independent directors, or (b) by the
Advisor upon 120 days’ written notice to the Company. This Agreement shall not
be assigned by the Advisor without the consent of the Company, which consent
shall be approved by a majority of the Company’s independent directors, provided
that (a) the Advisor may assign any rights to receive fees or other payments
under this Agreement without obtaining the approval of the Company, and (b) the
Advisor may assign or delegate any or all of its other rights or obligations to
any subsidiary of the Advisor or any affiliate of Greenbacker Group LLC, without
obtaining the approval of the Company, if such assignment or delegation does not
constitute an “assignment” within the meaning of the Advisers Act. This
Agreement shall not be assigned by the Company without the prior written consent
of the Advisor except in the case of assignment by the Company to an
organization which is a successor (by merger, consolidation, purchase of assets,
or similar transaction) to the Company, in which case such successor
organization shall be bound under this Agreement and by the terms of such
assignment in the same manner as the Company is bound under this Agreement. The
provisions of Section 9 of this Agreement shall remain in full force and effect,
and the Advisor shall remain entitled to the benefits thereof, notwithstanding
any termination of this Agreement.

 

(c) Payments to and Duties of Advisor Upon Termination.

 

(i) After the termination of this Agreement, the Advisor shall not be entitled
to compensation for further services provided hereunder except that it shall be
entitled to receive from the Company within 30 days after the effective date of
such termination all unpaid reimbursements and all earned but unpaid fees
payable to the Advisor prior to termination of this Agreement. If the Company
and the Advisor cannot agree on the amount of such reimbursements and fees, the
parties will submit to binding arbitration.

 

(ii) The Advisor shall promptly upon termination:

 

(A) Deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

 

(B) Deliver to the Board all assets and documents of the Company then in custody
of the Advisor; and

 

(C) Cooperate with the Company’s reasonable request to provide an orderly
management transition.

 

10. Notices. Any notice under this Agreement shall be given in writing,
addressed and delivered or mailed, postage prepaid, to the other party at its
principal office.

 

11. Amendments. This Agreement may be amended by mutual consent.

 

12. Entire Agreement; Governing Law. This Agreement contains the entire
agreement of the parties and supersedes all prior agreements, understandings and
arrangements with respect to the subject matter hereof. Notwithstanding the
place where this Agreement may be executed by any of the parties hereto, this
Agreement shall be construed in accordance with the laws of the State of New
York.

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.



 

  GREENBACKER RENEWABLE ENERGY COMPANY LLC       By: /s/ Richard C. Butt
                                            Name:  Richard C. Butt   Title:
Chief Financial Officer         GREENBACKER CAPITAL MANAGEMENT LLC       By: /s/
David Sher   Name David Sher   Title President       GREENBACKER RENEWABLE
ENERGY CORPORATION       By:  /s/ Richard C. Butt   Name: Richard C. Butt  
Title: Chief Financial Officer

 

 

8

 

